Case 0:18-cv-61684-BSS Document 17 Entered on FLSD Docket 10/18/2018 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                               CASE NO.: 18-61684-CIV-MORENO

  ROGELIO MARTINEZ,

         Plaintiff,

  v.

  CWC TRANSPORTATION, LLC,

        Defendant.
  __________________________________/

                   JOINT MOTION FOR IN CAMERA INSPECTION AND
                 APPROVAL OF PARTIES’ CONFIDENTIAL SETTLEMENT
                    AGREEMENTS AND DISMISSAL WITH PREJUDICE

         Plaintiff, Rogelio Martinez, and Defendant, CWC Transportation, LLC, file this Joint

  Motion for In Camera Inspection and Approval of Parties’ Confidential Settlement Agreements,

  and Dismissal with Prejudice and respectfully state as follows:

         1.      This is an action filed under the Fair Labor Standards Act (“FLSA”), in which

  Plaintiff sought recovery for overpaid overtime allegedly due and owing to him.

         2.      In order to avoid the costs and uncertainties of litigation and the attorneys’ fees

  associated with these types of actions, the parties have negotiated a resolution of the matter and

  entered into a confidential settlement agreement.

         3.      Because of the nature of Plaintiff’s claims, which include wages allegedly owed

  under the FLSA, the settlement requires Court approval in order to become effective. Lynn’s

  Food Stores v. U.S. Dept. of Labor, 619 F.2d 1350 (11th Cir. 1982).

         4.      Defendants deny all of Plaintiff’s allegations. Significantly, as to Plaintiff’s claim

  of unpaid overtime wages, Defendant contends that Plaintiff was exempt from the overtime
Case 0:18-cv-61684-BSS Document 17 Entered on FLSD Docket 10/18/2018 Page 2 of 3



  requirements of the FLSA pursuant to the Motor Carrier exemption contained in 29 U.S.C.

  § 213(b)(1). Accordingly, the amount of money he is receiving is fair with respect to his

  individual claims. Further, Plaintiff agreed and acknowledged in the settlement agreement that

  he has been fully paid for all hours worked.

         5.      The parties jointly agree that the terms of their settlement are appropriate in light

  of all of the facts and legal standards applicable in this case, and both the cost of protracted

  litigation and the risk of each side winning or losing was taken into account in the parties

  agreeing upon the resolution memorialized in their Settlement Agreement.

         6.      Throughout the entirety of the resolution process, Plaintiff was represented by

  counsel with experience in this area of law. Defendant was also represented by competent

  counsel throughout this process.

         7.      Because the settlement agreement requires confidentiality, the parties do not wish

  to file it with the Court and thereby make it a part of the Court file. Accordingly, the parties

  request permission to deliver the settlement agreement to Magistrate Judge Seltzer for an in

  camera review. Assuming the agreement meets with Magistrate Judge Seltzer’s approval, the

  parties request entry of an Order approving the settlement agreement.

         8.      Following in camera review, the copy of the settlement agreements provided to

  Magistrate Judge Seltzer may be destroyed or returned to the parties.

         9.      Accordingly, the parties jointly request that the Court review the parties’

  settlement agreement in camera, enter an Order approving the settlement agreement, and

  following entry of such Order, enter an Order dismissing this case with prejudice, with the Court

  retaining jurisdiction to enforce the terms of the settlement agreement.




                                                   2
Case 0:18-cv-61684-BSS Document 17 Entered on FLSD Docket 10/18/2018 Page 3 of 3



  Dated: October 18, 2018                  Respectfully Submitted,


  s/Luis A. Cabassa                        s/David A. Buchsbaum
  Luis A. Cabassa                          David A. Buchsbaum
  Fla. Bar. No. 0053643                    Fla. Bar No. 0117961
  lcabassa@wfclaw.com                      dbuchsbaum@fisherphillips.com
  Wenzel Fenton Cabassa P.A.               FISHER & PHILLIPS LLP
  1110 N. Florida Avenue, Suite 300        450 East Las Olas Boulevard, Suite 800
  Tampa, Florida 33602                     Ft. Lauderdale, Florida 33301
  Telephone: (813) 224-0431                Telephone: (954) 525-4800
  Facsimile: (813) 229-8712                Facsimile: (954) 525-8739

  Cynthia Gonzalez                         Attorneys for Defendant
  Fla. Bar No. 53052
  cynthia@wagesdue.com
  Cynthia Gonzalez P.A.
  4023 North Armenia Avenue
  Suite 240
  Tampa, FL 33607
  Telephone: (813) 333-1322
  Facsimile: (866) 5593-6771

  Attorneys for Plaintiff




                                       3
